--------------------------------------------------------------------------------



Exhibit 10.16
 
Advisor to the President Agreement

November 20, 2006


Mr. John V. Herndon
483 Longview Drive
Waynesville, NC 28786




RE: Advisor-to-the-President Agreement


Dear John,


This letter serves to confirm that Theragenics Corporation (the “Company”) would
like to continue your employment as Advisor-to-the-President through December
31, 2007 at an annual salary of $75,000, to be paid on a bi-weekly schedule in
accordance with the Company’s normal payroll practices. You will also receive
benefits commonly provided to Company employees, including, but not limited to,
medical insurance with the Company paying 75% of your coverage premium, long and
short term disability insurance with the Company paying the entire premium and
participation in the Company’s 401(k) plan.


By signing below, you accept the provisions of your continued employment with
the Company as outlined above. Enclosed are two copies of this letter. Please
return one fully executed copy to Frank Tarallo.


Thank you for your past contributions to the Company and your willingness to
participate in our future growth.




For Theragenics Corporation    Agreed to by:






/s/ M. Christine Jacobs                                                     /s/
John V. Herndon 
M. Christine Jacobs                                                         
John V. Herndon
CEO and President


 





